Title: From George Washington to Major General Israel Putnam, 8 February 1778
From: Washington, George
To: Putnam, Israel



Dear Sir;
Head Quarters [Valley Forge] feby 8th 1778

I have to request, that you will, without loss of time, make a return of the troops under your command belonging to the state of Connecticut, to His Excellency Governor Trumball. It is necessary this return should be very exact and particular, as it is intended for the information of the

assembly, in the measures they may think proper to take, towards completing their batalions. Among other things, you will specify the time or times for which the men are engaged; and the number to each.
I shall also be glad of a complete return of all the troops at present under your command. I am with much regard Dr Sir Yr Most Obdt servt.
